EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Taska, Andrew on 5/19/2022.
In claims: Please replace claims 1, 7, 9, 11, 17, 19, 21 with amended claims 1, 7, 9, 11, 17, 19, 21 below.


















1. (Currently Amended) A data processing method, comprising: 
upon performing an automated decision-making, obtaining, by a computer, a preliminary model representing causal relations among a plurality of variables, wherein the preliminary model is generated using a computer training method and using a set of observation data of the plurality of variables retrieved from a data storage system, and wherein the preliminary model comprises directed edges representing causal relations between the plurality of variables; 
determining, by the computer, using the preliminary model, a first variable and a second variable having direct causal relation in the plurality of variables; and
generating, by the computer, an optimized model representing causal relations among the plurality of variables by operations comprising: 
determining, by the computer, whether the first variable and the second variable are independent from each other using an independence check computer analyzing method and using the preliminary model, wherein the determining whether the first variable and the second variable are independent from each other comprises: 2 
determining, by the computer from the plurality of variables, a first set of related variables associated with the first variable and a second set of related variables associated with the second variable; 
determining, by the computer using the set of observation data, an association degree between the first variable and the second variable with a union set of the first set of related variables and the second set of related variables as a condition; and
 in response to the association degree being within a threshold range, determining that the first variable and the second variable are independent from each other; and 
in response to the first variable and the second variable being independent from each other, deleting from the preliminary model, the direct causal relation between the first variable and the second variable to obtain the optimized model which is outputted for the automated decision-making.

7. (Currently Amended) The method according to claim 6, wherein the selecting the independence decision method comprises: in response to both the first variable and the second variable being discrete variables, selecting a discrete independence decision method; in response to both the first variable and the second variable being continuous variables, selecting a continuous independence decision method; and in response to one of the first variable and the second variable being a discrete variable and variable being a continuous variable, selecting an independence decision method of hybrid check.  

9. (Currently Amended) The method according to claim 8, wherein the selecting the independence decision method comprises: in response to the first variable, the second variable, and continuous variable being present among the first variable, the second variable, and the conditional variable, selecting an independence decision method of hybrid check.  

11. (Currently Amended) An electronic device, comprising: 
at least one processor; and 
a memory having instructions stored thereon which, if executed by the processor, cause the electronic device to perform a method comprising: 
upon performing an automated decision-making, obtaining a preliminary model representing causal relations among a plurality of variables, wherein the preliminary model is generated using a computer training method and using a set of observation data of the plurality of variables retrieved from a data storage system, and wherein the preliminary model comprises directed edges 6 representing  causal relations between the plurality of variables; 
determining, by the at least one processor, using the preliminary model, a first variable and a second variable having direct causal relation in the plurality of variables; and 
generating, by the at least one processor, an optimized model representing causal relations among the plurality of variables by operations comprising:
determining, by the at least one processor, whether the first variable and the second variable are independent from each other using an independence check computer analyzing method and using the generated preliminary model, 
wherein the determining whether the first variable and the second variable are independent from each other comprises: 
determining, by the at least one processor, from the plurality of variables, a first set of related variables associated with the first variable and a second set of related variables associated with the second variable; 
determining, by the at least one processor, using the set of observation data, an association degree between the first variable and the second variable with a union set of the first set of related variables and the second set of related variables as a condition; and 
in response to the association degree being within a threshold range, determining that the first variable and the second variable are independent from each other; and 
in response to the first variable and the second variable being independent from each other, deleting from the preliminary model, by the computer, the direct causal relation between the first variable and the second variable to obtain the optimized model which is outputted for the 7Appln. No.: 16/368,382 automated decision-making.

17. (Currently Amended) The electronic device according to claim 16, wherein the selecting the independence decision method comprises: in response to both the first variable and the second variable being discrete variables, selecting a discrete independence decision method; in response to both the first variable and the second variable being continuous variables, selecting a continuous independence decision method; and in response to one of the first variable and the second variable being a discrete variable and variable being a continuous variable, selecting an independence decision method of hybrid check.  

19. (Currently Amended) The electronic device according to claim 18, wherein the selecting the independence decision method comprises: in response to the first variable, the second variable and 

21. (Currently Amended) A non-transitory computer-readable storage medium having computer-executable instructions stored thereon, the computer-executable instructions, if executed, causing a computer to perform a method comprising: 
upon performing an automated decision-making, obtaining a preliminary model representing causal relations among a plurality of variables, wherein the preliminary model is generated using a computer training method and using a set of observation data of the plurality of variables retrieved from a data storage system, and wherein the preliminary model comprises directed edges representing causal relations between the plurality of variables; 
determining, by the computer, using the generated preliminary model, a first variable and a second variable having direct causal relation in the plurality of variables; and
generating, by the computer, an optimized model representing causal relations among the plurality of variables by operations comprising: 
determining, by the computer, whether the first variable and the second variable are independent from each other using an independence check computer analyzing method and using the generated preliminary model, wherein the determining whether the first variable and the second variable are independent from each other comprises: 
determining, by the computer, from the plurality of variables, a first set of related variables associated with the first variable and a second set of related variables associated with the second variable; 11
 determining, by the computer, using the set of observation data, an association degree between the first variable and the second variable with a union set of the first set of related variables and the second set of related variables as a condition; and
in response to the association degree being within a threshold range, determining that the first variable and the second variable are independent from each other; and 
in response to the first variable and the second variable being independent from each other, deleting from the preliminary model, by the computer, the direct causal relation between the first variable and the second variable to obtain the optimized model which is outputted for the automated decision-making.  


Allowable Subject Matter
Claims 1-2, 4-12, 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior arts of the record teaches wherein:
upon performing an automated decision-making, obtaining a preliminary model representing causal relations among a plurality of variables, wherein the preliminary model is generated using a computer training method and using a set of observation data of the plurality of variables retrieved from a data storage system, and wherein the preliminary model comprises directed edges representing causal relations between the plurality of variables; determining, by the computer, using the generated preliminary model, a first variable and a second variable having direct causal relation in the plurality of variables; and generating, by the computer, an optimized model representing causal relations among the plurality of variables by operations comprising: determining, by the computer, whether the first variable and the second variable are independent from each other using an independence check computer analyzing method and using the generated preliminary model, wherein the determining whether the first variable and the second variable are independent from each other comprises: determining, by the computer, from the plurality of variables, a first set of related variables associated with the first variable and a second set of related variables associated with the second variable; 11 determining, by the computer, using the set of observation data, an association degree between the first variable and the second variable with a union set of the first set of related variables and the second set of related variables as a condition; and in response to the association degree being within a threshold range, determining that the first variable and the second variable are independent from each other; and  in response to the first variable and the second variable being independent from each other, deleting from the preliminary model, by the computer, the direct causal relation between the first variable and the second variable to obtain the optimized model which is outputted for the automated decision-making (as in claims 1, 11, 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169